 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9       TANYA MORRISON et al.,                                      CASE NO. 1:17-cv-00776-AWI-JLT
10                               Plaintiffs,
                                                                     ORDER GRANTING PARTIES’
11                      v.                                           STIPULATION TO AMEND BRIEFING
                                                                     SCHEDULE FOR MOTIONS IN
12       DHARAM PAL et al.,                                          LIMINE
13                               Defendants.
                                                                     (Doc. No. 47)
14

15            This lawsuit is about four renters who allege that they were treated unlawfully by their
16 landlords. The trial in this lawsuit is scheduled to begin on February 5, 2019. See Doc. No. 41.

17 The deadline for the parties to file motions in limine is January 4, 2019. See id.

18            Before the Court is the parties’ revised joint stipulation to amend the motions in limine
19 briefing schedule. See Doc. No. 47.1 In their revised joint stipulation, the parties propose the

20 following briefing schedule:
      Event                                     Current deadline                        Proposed deadline
21
      File motions in limine                    January 4, 2019 at 4:00 p.m.            January 10, 2019
22
      File oppositions to motions in            January 14, 2019 at 4:00 p.m.           (no change)
23    limine
24        File replies to oppositions to        January 17, 2019 at 4:00 p.m.           (no change)
25        motions in limine
          Hearing on motions in limine          January 22, 2019 at 10:00 a.m. (no change)
26
27   1
      The briefing schedule for the motions in limine was established in the Court’s Pretrial Order. See Doc. No. 41.
28   The parties’ first joint stipulation to amend the motions in limine briefing schedule, Doc. No. 43, was denied by the
     Court. See Doc. No. 46.
 1         The parties assert that good cause exists for their proposed amendment to the motions in
 2 limine briefing schedule because the parties are scheduled to participate in a settlement conference

 3 with Magistrate Judge Thurston on January 7, 2019, and “it will increase the chance of settlement

 4 to conserve costs by postponing the preparation of motions in limine until after the settlement

 5 conference.” Doc. No. 43-1.

 6         The Court finds good cause for the parties’ proposed amendment to the motions in limine
 7 briefing schedule.

 8                                               ORDER
 9         Accordingly, IT IS HEREBY ORDERED as follows:
10     1. The parties’ joint stipulation to amend the motions in limine briefing schedule (Doc. No.
11        47) is GRANTED;
12     2. By 4:00 p.m. on January 10, 2019, all motions in limine, with supporting points and
13        authorities, shall be filed and served either personally or by facsimile upon opposing
14        counsel.
15     3. The Pretrial Order’s schedule and instructions for oppositions, replies, and the hearing for
16        the motions in limine remain unchanged and in effect.
17
     IT IS SO ORDERED.
18

19 Dated: January 3, 2019
                                                SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                     2
